Citation Nr: 0716590	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-25 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation on account of 
housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from December 1948 to 
May 1952 and active air service from December 1954 to June 
1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2001 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO certified the appeal and 
transferred the appellant's claims file to the Board in 
December 2005.  The appellant's representative filed written 
argument in support of the appeal in April 2007.  

It is also noted that the veteran filed a claim for special 
monthly compensation based on the permanent need for aid and 
attendance of another person, which was denied by way of a 
May 2003 rating decision.  The veteran filed a notice of 
disagreement in September 2003 and the RO provided him with a 
statement of the case dated in March 2004.  The veteran's 
substantive appeal, however, was not received until June 
2004.  The RO informed him by way of a June 2005 letter that 
the appeal was untimely received and informed him of his 
right to appeal that determination.  As a notice of 
disagreement has not been received, the Board will not 
address that issue herein.  

Subsequent to August 2003 when the RO furnished the appellant 
a statement of the case on the issue now before the Board for 
appellate review, additional VA medical treatment records of 
the appellant dated in the year 2005 were added to the 
record.  Those VA treatment records were secured in 
connection with the issue of the appellant's competency to 
handle his VA benefit payments without restriction.  The 
Board finds that a remand for the issuance of a supplemental 
statement of the case is not required because the evidence is 
not material to the final resolution of this claim.  See 
38 C.F.R. §§ 19.31(b) (2006).  




FINDINGS OF FACT

1.  The veteran does not have one service-connected 
disability rated as 100 percent disabling.

2.  The appellant is not confined as a result of his service- 
connected disabilities to his dwelling and the immediate 
premises.


CONCLUSION OF LAW

Entitlement to special monthly compensation on account of 
housebound status is not warranted.  38 U.S.C.A. §§ 1114(s), 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(a)(1), 
3.350(i) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with VCAA 
notice by a letter dated in August 2001 from the RO.  The 
appellant was informed by VA of the evidence required to 
substantiate his claim and of the information required from 
him to enable VA to obtain evidence on his behalf and of the 
assistance that VA would provide to obtain evidence on his 
behalf.    

With regard to notice from VA that the appellant should 
provide any evidence in his possession that pertains to his 
claim, although VA's letter to the appellant did not in those 
exact words provide VCAA notice to him, he was repeatedly 
advised of the types of evidence that could substantiate his 
claim and to ensure that VA receive any evidence that would 
support the claim.  Logically, this would include any 
evidence in his possession.  Furthermore, the RO's August 
2001 letter to the appellant stated that after VA assistance 
in developing evidence it remained his responsibility to 
support his claims with appropriate evidence.  

Moreover, as the Board is denying the claim on appeal, there 
can be no possibility of any prejudice to the appellant 
regarding the claims decided herein under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that the appellant was satisfactorily 
provided with the notice required by the VCAA.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  See the rating decision dated in December 
2001, the notice of disagreement dated in January 2002, the 
statement of the case dated in August 2003, the substantive 
appeal dated in September 2003, and a letter from the RO to 
the veteran dated in October 2003.  

Moreover, all available evidence pertaining to the claims on 
appeal has been obtained.  The record before the Board 
contains the appellant's VA medical treatment records 
compiled in recent years and the report of a VA medical 
examination of the appellant in September 2001 prior to the 
adjudication of the claim on appeal.  Neither the appellant 
nor his representative has identified any additional 
pertinent evidence which could be obtained to substantiate 
the claim on appeal, and the Board is unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

Special monthly compensation (SMC) is payable where a veteran 
has a single service- connected disability rated as 100 
percent, without resort to individual unemployability, and, 
in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his service- connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

The veteran is currently service-connected for the following 
disabilities: degenerative arthritis of the lumbar spine, 
evaluated as 40 percent disabling; residuals of a fracture of 
the left fibula and left posterior malleolus, evaluated as 30 
percent disabling; postoperative arthritis of the left knee, 
with total knee replacement, evaluated as 30 percent 
disabling; residuals of a fracture of the left thumb, with 
arthritis, evaluated as 10 percent disabling; and scars, 
residuals of lacerations of the left hand and left forearm, 
evaluated as non-compensably [zero percent] disabling.

The appellant's combined rating for disability compensation 
purposes is 70 percent.  He has been in receipt of a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities from May 20, 1997.  

The appellant is not service-connected for any psychiatric 
disability or for any organic disability of the nervous 
system or brain, such as a type of dementia.

The appellant's claim for SMC based on housebound status was 
received in April 2001.  The appellant did not identify at 
that time which service-connected disability of his or which 
of more than one service-connected disabilities in 
combination allegedly was confining him to his dwelling, nor 
has he or his representative at any time during the appeal 
period in this case explained the theory of the claim for 
SMC-housebound benefits.  

The evidence of record does not show that the appellant is 
effectively confined to his dwelling and the immediate 
premises due to his service-connected disabilities.  The 
appellant's statement received in June 2001 does not actually 
assert that he is so confined.  A VA examining physician who 
evaluated the appellant at a VA medical examination in April 
2001 made no such medical finding, nor is there any 
indication in the record that any physician has ever found 
that the appellant is housebound to impairment(s) 
attributable to service-connected disabilities.

Moreover, the veteran does not meet the prerequisite 
schedular rating of having at least one service connected 
disability rated as 100 percent disabling, therefore, no 
further consideration may be given to this aspect of his 
claim.  The Board concludes, therefore, that the 
preponderance of the evidence is against the claim on appeal 
for SMC based on housebound status, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. § 1114(s); 38 
C.F.R. §§ 3.159(a)(1), 3.350(i).
	(CONTINUED ON NEXT PAGE)
.ORDER

Entitlement to special monthly compensation on account of 
housebound status is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


